Citation Nr: 0920488	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-37 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, denying a claim to reopen 
for entitlement to service connection for hypertension.  

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in December 2008.  A 
transcript of that proceeding is of record.  At that hearing, 
the Veteran offered testimony relating to the existence of 
angina.  The Board finds that such testimony raises a claim 
to reopen for service connection for angina.  This matter is 
referred to the RO for initial development and adjudication.  


FINDINGS OF FACT

1.  Service connection was most recently denied for 
hypertension by RO action in June and September 1999; 
following notice to the veteran of each action taken and of 
his appellate rights a timely appeal was initiated, but not 
timely perfected.  

2.  Since entry of the September 1999 decision, finding that 
new and material evidence had not been submitted to reopen a 
previously denied claim for service connection for 
hypertension, evidence was received that in part duplicates a 
portion of previously submitted materials; other evidence not 
previously submitted to agency decision-makers was received, 
but it does not relate to an unestablished fact necessary to 
substantiate the claim and it is, in part, cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened; none 
of the additional evidence raises a reasonable possibility of 
substantiating that claim.  




CONCLUSION OF LAW

The rating decisions of June and September 1999, denying 
service connection for hypertension, are final; new and 
material evidence has not been received with which to reopen 
that previously denied claim.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2) (2008).  
Second, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the Veteran to substantiate and complete his claim, 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the appellant was provided to him through the April 2006 
letter sent to him by the RO.  By separate correspondence, 
dated in March 2006, he was notified of the holding in the 
case of Dingess-Hartman pertaining to the assignment of 
ratings and effective dates.

Regarding the reopening of previously denied claims, it is 
noted that in Kent v. Nicholson, 20 Vet. App. 1 (2006), it 
was held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
Generally, a claimant is seeking to reopen a finally denied 
claim for service connection because there is either no 
evidence on one or more of the three Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd. 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam), elements to establish service connection or 
insufficient evidence on one or more of these elements.  
Therefore, material evidence would be (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  The Secretary 
can determine the basis for the denial in the prior decision 
from the face of that decision.

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because he or she would not know what evidence was needed to 
reopen his or her claim.

Here, the RO did fulfill its notice obligations with respect 
to informing the appellant of the evidence and information 
needed to substantiate his attempt to reopen a previously 
denied claim for service connection for hypertension.  By 
April 2006 correspondence from the RO, the appellant was 
advised of the prior denial(s), that he needed to submit new 
and material evidence to reopen his previously denied claim, 
and was advised of what was required to establish service 
connection under the particular facts of this case.

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this instance, full VCAA notice preceded entry of 
the RO's initial rating action in August 2006, in accord with 
Pelegrini.

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the appellant's claims folder to the extent that such records 
have been adequately identified or are otherwise available.  
Notice is taken that the evidence of record includes all 
available service medical records, as well as a variety of 
medical records compiled during post-service years.  The 
record includes the veteran's February 2006 authorization and 
consent to release records from Fort Hamilton and a Dr. A., 
noting only that treatment was administered for hypertension, 
angina pectoris, and heart disease.  A complete address for 
either provider or the dates of treatment were not provided, 
thus precluding the RO from attempting to obtain any 
pertinent records.  Notice is taken as well that Dr. A has 
previously indicated that he began treating the Veteran in or 
about 1981, many years following his discharge from service, 
and it is therefore improbable that Dr. A's records would be 
of assistance in the veteran's attempt to reopen the claim at 
issue.  The record likewise reflect multiple, prior 
unsuccessful attempts by the RO to obtain Dr. A's records in 
connection with one or more prior claims.  

No VA medical examination was furnished as to the veteran's 
claim to reopen, and there is no showing that the Veteran has 
satisfied his initial burden to submit new and material 
evidence with which to reopen his previously denied claim.  
Under these circumstances, there is no duty to provide an 
examination or medical opinion. See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4)(C)iii.  Thus, the Board may proceed 
to adjudicate the veteran's application to reopen his claim 
without remand.

In view of the forgoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.

Analysis

In general, decisions of the agency of original jurisdiction 
(the RO) or by the Board that are not appealed within in the 
prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. § 3.104 (2008).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim that has been finally disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  
Evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For claims submitted on and after August 29, 2001, as is the 
case here, the definition of new and material evidence is as 
follows:  New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The United States Court of Appeals for the Federal Circuit 
has held that, according to the plain language of the 
regulation, evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
See Anglin v. West, 203 F. 3d 1343, 1347 (Fed. Cir. 2000).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted during active duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Where a veteran served 90 days or 
more during a period of war, or during peacetime after 
December 31, 1946, and a chronic disease, such as 
cardiovascular-renal disease, including hypertension, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).  

Service connection for hypertension was originally denied by 
RO action in July 1980 on the basis that hypertension was not 
shown in service or to the requisite degree during the one-
year period immediately following the veteran's period of 
service.  Following notice of the denial and of appellate 
rights, the Veteran failed to initiate a timely appeal.  An 
attempt to reopen such claim was thereafter received by the 
RO, which was denied by RO action in June 1999 on the basis 
that new and material evidence had not been presented.  
Additional evidence was received by the RO in January 1999, 
but not addressed in the rating decision of June 1999, so 
additional rating action followed in September 1999, 
continuing and confirming the prior denial.  Following notice 
to the Veteran and the veteran's timely submission of a 
notice of disagreement with the 1999 denials, a statement of 
the case was not furnished to the Veteran until October 18, 
2005.  He did not thereafter timely perfect his appeal 
through the submission of a substantive appeal, thereby 
rendering final the rating decisions of June and September 
1999.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.1103.  

Given the finality of the most recent denial of service 
connection in June and September 1999, as set forth above, 
the question at this juncture is whether new and material 
evidence has been presented to reopen the veteran's 
previously denied claim.  This necessitates a review of the 
evidence submitted prior to and subsequent to the most 
recent, final denial.

Evidence on file prior to September 1999 included the 
veteran's service separation document and a change thereto, 
service treatment records, and private treatment records 
compiled from 1975 to 1980 regarding treatment for, among 
other things, hypertension.  Also then of record was Dr. A's 
report, dated in January 1999, in which it was indicated that 
the Veteran had been his patient since August 1980; diagnoses 
of atherosclerotic heart disease, hypertension, and diabetes 
mellitus were therein set forth.  

Evidence added to the record since entry of the September 
1999 denial includes duplicate copies of a portion of the 
veteran's service treatment records and a service separation 
document or change thereto.  A variety of private medical 
records and statements from the veteran, which were not 
previously submitted, were also received by VA, indicating 
the existence of hypertension since at least 1979.  Much of 
the private medical data was a part of a submission to the 
New York City Employees' Retirement System as to the 
veteran's application for accident disability benefits.  
Medical findings or opinions denoting the service incurrence 
or aggravation of the veteran's hypertension are not therein 
shown.  

The post-September 1999 record also includes a transcript of 
the Board hearing afforded the Veteran in December 2008 at 
the RO.  At that time, the Veteran offered testimony to the 
effect that his hypertension had been diagnosed and treated 
prior to service entrance.  He also described stress under 
which he served in the military as a weapons specialist.  He 
also noted that his blood pressure reading at the time of 
service separation was elevated and that he was held for an 
additional two days for further evaluation and then 
discharged.   

Review of the evidence received by VA since the most recent, 
final denial of service connection for hypertension indicates 
that such evidence is not both new and material.  Clearly 
those items which duplicate evidence previously submitted and 
reviewed by VA are not "new."  The remaining items of 
evidence, though not previously before agency decision 
makers, are merely cumulative of prior medical data 
indicating the existence of hypertension from approximately 
1975 and the veteran's prior contentions as to the service 
incurrence or aggravation of his hypertension, and thus, are 
not both new and material under 38 C.F.R. § 3.156.  In all, 
the evidence added to the record since entry of the September 
1999 denial does not demonstrate the service incurrence or 
aggravation of the veteran's claimed hypertension.  While the 
veteran is competent to identify the occurrence of elevated 
blood pressure readings, he is without the medical expertise 
so as to render competent his opinions as to medical 
diagnosis of hypertension, its date of onset, or its 
etiology.  It is therefore concluded by the Board that new 
and material evidence has not been received and the veteran's 
claim for entitlement to service connection for hypertension 
may not now be reopened.  See 38 U.S.C.A. §§ 5108, 7104(b); 
38 C.F.R. § 3.156(a); Elkins v. West, 12 Vet. App. 209, 218-
19 (1999) (en banc).  Denial of the claim to reopen is thus 
required.  




ORDER

New and material evidence has not been received to reopen a 
previously denied claim of entitlement to service connection 
for hypertension; accordingly, the appeal is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


